DETAILED ACTION
	This Office Action is in response to an Application, filed 09 August 2018, wherein Claims 1-26 stand pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 07 December 2018, 21 December 2018, 17 January 2019, 06 March 2020, 06 April 2020, 07 January 2021, and 12 February 2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, 15-16, 18, 20-22, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinckney et al. (WO 2010144766 A1).

(Paragraph [0004]), comprising: a user-interface display screen (Paragraphs [0046][0074][0133]); at least one processor (Paragraph [0215]); and at least one memory storing executable training software which, when executed by the at least one processor, causes the at least one processor to: access a database of dialogues, the dialogues including a plurality of computer-generated prompts and user responses (Fig. 15 and Paragraphs [0007][0008] describe the machine learning system maintaining and accessing various dialog questions, answers, etc. for a dialog between the system and one or more user(s)); retrieve, from the database, at least one user response having already labeled thereto an assigned class having a highest confidence score, the confidence score indicating a degree of confidence that a context of the at least one retrieved user response is of the assigned class (Paragraph [0175] discloses how the system provides one or more responses to the user engaged in the dialog with the system; Paragraphs [0117][0155] describes how the system provides reduced set of decisions to the user that the system has high confidence in – the decisions may be displayed with rankings, scores, etc.); display, on the user-interface display screen, the assigned class, along with a plurality of other classes, each of the plurality of other classes having a respective lower confidence score than the assigned class (Paragraphs [0155][0175] describe how the decisions presented to the user are displayed by the system’s rankings of confidence in the decisions; See also Paragraphs [0084][0090] for display examples and details); and receive, from a user of the training software, an indication of validity of the assigned class of the at least one retrieved user response (Paragraphs [0007]-[0008][0155]-[0156] describe how the system utilizes user feedback to refine and develop reduced sets of decisions with high confidence in the decisions to present to the user; See also Paragraph [0175] and Fig. 11A for an example of user interface with feedback), wherein each of the confidence scores is pre-determined by a natural language classifier employed to analyze the at least one user response (Paragraph [0004] describes the system as providing natural language computer-based topical advice based on machine-learning through user interaction; Paragraphs [0117][0155] describes how the system provides reduced set of decisions to the user that the system has high confidence in – the decisions may be displayed with rankings, scores, etc.).

	As to Claim 2, Pinckney discloses wherein the indication of validity comprises at least one of: (a) a confirmation that the assigned class is correct; and (b) a selection of one of the plurality of other classes, wherein, when indication of validity comprises the selection of the one of the plurality of classes, the executable software stored in the at least one memory is adapted to cause the at least one processor to update the assigned class of the at least one retrieved user response with the selected one of the plurality of other classes to generate an updated user response (Paragraphs [0007]-[0008][0175] describe how based on user feedback, helpful decisions [previously presented to the user] may become reinforced and become associated with the questions and answers that were asked along the way, and associate the data with the decision chosen).

	As to Claim 3, Pinckney discloses wherein, when indication of validity comprises the selection of the one of the plurality of classes, the executable software stored in the at least one memory is further adapted to cause the at least one processor to store the updated user (Paragraphs [0007]-[0008][0175] describe how based on user feedback, helpful decisions [previously presented to the user] may become reinforced and become associated with the questions and answers that were asked along the way, and associate the data with the decision chosen).

	As to Claim 4, Pinckney discloses wherein the database with the new data is configured to be used to re-train the natural language classifier (Paragraphs [0007]-[0010][0139][0203] describe how the machine learning system utilizes user feedback to refine and reinforce the decision making process to make better [future] decisions).

	As to Claim 5, Pinckney discloses wherein the at least one retrieved user response has pre-associated therewith the assigned class with the highest confidence score and the plurality of other classes with the respective lower confidence scores (Paragraphs [0155][0175] describe how the decisions presented to the user are displayed by the system’s rankings of confidence in the decisions; Paragraphs [0117][0155] describes how the system provides reduced set of decisions to the user that the system has high confidence in – the decisions may be displayed with rankings, scores, etc.).

	As to Claim 6, Pinckney discloses wherein the dialogues stored in the database are configured to be from a series of interactions between an interactive computing system and a user of the interactive computing system (Paragraphs [0004]-[0008] describe how the dialogs, questions, answers, etc. are stored and utilized by the machine-learning system).

	Claims 8-13, 16, and 22 recite all the same elements as Claims 1-6. Therefore, the same rationale applies equally as well.

	As to Claim 15, Pinckney discloses a computing system (Paragraph [0004]), comprising: a user-interface display screen; (Paragraphs [0046][0074][0133]); at least one processor (Paragraph [0215]); at least one memory storing executable training software which, when executed by the at least one processor, causes the at least one processor to: access a database of dialogues, the dialogues including a plurality of user responses and computer-generated prompts (Fig. 15 and Paragraphs [0007][0008] describe the machine learning system maintaining and accessing various dialog questions, answers, etc. for a dialog between the system and one or more user(s)); retrieve, from the database, at least one pair of sequential user response and follow-up computer-generated prompt (Paragraphs [0007]-[0008][0175] discloses how the system provides one or more responses to the user engaged in the dialog with the system; Paragraphs [0117][0155] describes how the system provides reduced set of decisions to the user that the system has high confidence in – the decisions may be displayed with rankings, scores, etc.); display, on the user-interface display screen, a plurality of user-selectable ratings, each of the ratings designating a respectively different quality to the retrieved follow-up computer-generated prompt (Paragraphs [0084][0090][0121][0155][0161] describe how the various decisions presented are presented with feedback options to solicit quality feedback on the decisions presented from the user; See Fig. 11A for an example); receive, from a user of the training software, a selection of one of the plurality of user-(Paragraphs [0014][0193] describe the various user feedback received from the user; See also Fig. 11A); and receive, from the user of the training software, a comment regarding the selected user-selectable rating (Paragraphs [0014][0193] describe the various feedback received from the user; See also Fig. 11A), wherein the executable software stored in the at least one memory is adapted to cause the at least one processor to associate the selected user-selectable rating and the comment regarding the selected user-selectable rating to the retrieved follow-up computer-generated prompt (Fig. 19 and Paragraphs [0007][0041][0106] describe how the user feedback (answers and selection of helpful or not) are associated with the dialog of questions, answers, decisions, etc. for future use of reinforcing for the system).40 

	As to Claim 18, Pinckney discloses wherein the executable software stored in the at least one memory is further adapted to cause the at least one processor to generate a record of associating the selected user-selectable rating and the comment regarding the selected user-selectable rating to the retrieved follow-up computer-generated prompt, and wherein the record is configured to be used to re-format a flow of a future interaction between the interactive computing system and the user of the interactive computing system (Paragraphs [0004]-[0010][0139][0175][0203] describe how the machine learning system utilizes user feedback to refine and reinforce the decision making process to make better [future] decisions and interactions during the dialog questioning/answering).

(Paragraph [0150] provides an example of how the system making determinations using subjective criteria (i.e. showing emotional intelligence) when finding relevant responses for the user).

	Claims 21, 24, and 26 recite all the same elements as Claims 15, 18, and 20. Therefore, the same rationale applies equally as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney et al. in view of Maisonnier et al. (US 20170125008).

As to Claim 7, Pinckney discloses the computing system of Claim 6, as cited above. Pinckney’s system is designed to assist users and being most helpful. However, Pinckney does not explicitly disclose wherein the series of interactions are a set of activities designed to cause an increase in a level of happiness of the user of the interactive computing system.
(Paragraph [0019] describes a companion robot for interacting with users, the robot can learn the preferences of the user, thereby improving the mood of the user (i.e. make the user happier); Paragraphs [0041][0047] describe how based on the context, the robot can execute/launch new activities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the machine-learning dialog system of Pinckney, specifically the intentions behind the helpful interactions with the user, with the techniques of Maisonnier, specifically the techniques of utilizing available context in order to improve the mood of the user with interactions and/or activities.
The suggestion/motivation for doing so would have been to improve the user’s mood using dialog, thereby providing a better overall user experience.

	Claims 14, 17, and 23 recite all the same elements as Claim 7. Therefore, the same rationale applies equally as well.

Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney et al. in view of Pace (US 20190156358).

As to Claim 19, Pinckney discloses the computing system of claim 15, as cited above. Pinckney discloses user-selectable ratings of helpful or not (Fig. 11A and Paragraph [0156]). explicitly disclose wherein the plurality of user-selectable ratings include at least one of exception, good, excessive, insufficient and out of context.
In an analogous art, Pace discloses wherein the plurality of user-selectable ratings include at least one of exception, good, excessive, insufficient and out of context (Fig. 11 and Paragraphs [0052][0058] provide various examples of user feedback options for services, processes, etc. that comprise multiple options to rate by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the rating system of Pinckney, to include the rating system of Pace.
The suggestion/motivation for doing so would have been to provide more options for the user to rate the service(s) in order to collect more defined and specific feedback from users.

	Claim 25 recites all the same elements as Claim 19. Therefore, the same rationale applies equally as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bruno et al. (US 20160048772) discloses a method of question/answer between a system and user to make determinations. Ferruci et al. (US 20200034421) discloses a system comprising a natural language processor that engages and learns in dialog with users.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459